Exhibit 10.01

SEPARATION AGREEMENT AND RELEASE OF ALL CLAIMS

This Separation Agreement and Release of All Claims (“Agreement”) is entered
into by and between Anthony P. Ryan (“Mr. Ryan”) and MoneyGram International,
Inc., a Delaware corporation, and its predecessors, successors, affiliates,
subsidiaries and related companies (“MoneyGram”). This Agreement is effective as
of the date it is duly executed by both parties.

A. MoneyGram employed Mr. Ryan in the position of President and Chief Executive
Officer.

B. MoneyGram and Mr. Ryan have mutually agreed upon the following payments,
benefits, and other terms and conditions relating to the end of their employment
relationship and to the resolution of all actual and potential disputes between
them.

C. Mr. Ryan is a party to the Severance Agreement dated May 6, 2009 (the
“May 2009 Severance Agreement”) and a participant in the MoneyGram
International, Inc. Special Executive Severance Plan (Tier I) (the “Special
Severance Plan”).

Therefore, MoneyGram and Mr. Ryan agree as follows:

1. Termination of Employment; Consulting Agreement. Mr. Ryan’s employment with
MoneyGram terminated without “Cause” (as such term is defined in the Special
Severance Plan) as of September 1, 2009 (the “Separation Date”). As of the
Separation Date, Mr. Ryan resigned from all positions he held with MoneyGram
and/or its subsidiary or affiliate companies, including his position as a member
of the Board of Directors of MoneyGram (the “Board”). On the date hereof,
Mr. Ryan and MoneyGram shall enter into a consulting agreement (the “Consulting
Agreement”) in substantially the form attached hereto as Exhibit A.

2. Release of Claims by Mr. Ryan. In consideration for the receipt of the
payments and other benefits described in this Agreement, to which Mr. Ryan
understands and acknowledges he may not otherwise be entitled without executing
this Agreement and subject to MoneyGram’s compliance with its obligations under
this Agreement, Mr. Ryan hereby releases and forever discharges MoneyGram, its
parent companies, predecessors, successors, affiliates, subsidiaries, related
companies, shareholders, and their respective members, managers, partners,
employees, officers, agents, and directors (individually a “Released Party” and
collectively the “Released Parties”) from any and all claims and causes of
action, known or unknown, against any of the Released Parties, including but not
limited to:

2.1 All claims arising out of or relating to Mr. Ryan’s employment with
MoneyGram and/or Mr. Ryan’s separation from that employment.

2.2 All claims arising out of or relating to the statements, actions, or
omissions of the Released Parties.

2.3 All claims for any alleged unlawful discrimination, harassment, retaliation
or reprisal, or other alleged unlawful practices arising under any federal,
state, or local statute, ordinance, or regulation, including without limitation,
claims under Title VII of the Civil Rights Act of 1964, as amended; the Age
Discrimination in Employment Act of 1967, as amended; the Americans with
Disabilities Act of 1990, as amended; the Family and Medical Leave Act of 1993;
the Equal Pay Act of 1963; the Worker Adjustment and Retraining Notification
Act; the Employee Retirement Income Security Act of 1974; the Fair Credit
Reporting Act; the Minnesota Human Rights Act, any other federal, state or local
anti-discrimination acts, state wage payment statutes and non-interference or
non-retaliation statutes.

2.4 All claims for alleged wrongful discharge; breach of contract; breach of
implied contract; failure to keep any promise; breach of a covenant of good
faith and fair dealing; breach of fiduciary duty; promissory estoppel;
Mr. Ryan’s activities, if any, as a “whistleblower”; defamation; infliction of
emotional distress; fraud; misrepresentation; negligence; harassment;
retaliation or reprisal; constructive discharge; assault; battery; false
imprisonment; invasion of privacy; interference with contractual or business
relationships; any other wrongful employment practices; and violation of any
other principle of common law.

2.5 All claims for compensation of any kind, including without limitation,
commission payments, bonus payments, vacation pay, expense reimbursements,
reimbursement for health and welfare benefits, and perquisites, except as
otherwise provided in this Agreement and the Consulting Agreement.

2.6 All claims for back pay, front pay, reinstatement, other equitable relief,
compensatory damages, damages for alleged personal injury, liquidated damages,
and punitive damages.

2.7 All claims for attorneys’ fees, costs, and interest, except for those
arising under the Special Severance Plan.

2.8 All claims, including without limitation, claims for any payments or
benefits under the May 2009 Severance Agreement.

MoneyGram acknowledges and agrees, however, that Mr. Ryan does not release
(i) any claims that the law does not allow to be waived by private agreement,
(ii) any claims that are based on events occurring after the date on which
Mr. Ryan signs this Agreement, or (iii) any claims to indemnification or
insurance coverage, including but not limited to, “D & O coverage”, that he may
have with respect to any claims made or threatened against him in his capacity
as a director, officer or employee of MoneyGram.

3. Payments and Benefits under the Special Severance Plan. Specifically in
consideration of the release of claims in this Agreement, and subject to
(x) Mr. Ryan signing this Agreement within the time period prescribed in
Section 10 and (y) not revoking the release of claims in this Agreement pursuant
to Section 11 hereof, MoneyGram shall make the following payments and provide
the following benefits to Mr. Ryan pursuant to and as provided in the Special
Severance Plan:

3.1 Severance. A payment in the amount of $950,000, less any and all applicable
voluntary and required withholdings, representing salary severance, and a
payment in the amount of $1,189,258, less any and all applicable and voluntary
and required withholdings, representing bonus severance. These salary severance
and bonus severance amounts shall be determined in accordance with the terms of
Section 6(a) of the Special Severance Plan, and Mr. Ryan acknowledges and agrees
that the salary severance and bonus severance amounts set forth above are
subject to final determination by Ernst & Young LLP (“Ernst”) which is the
Accounting Firm for the Special Severance Plan. Mr. Ryan further acknowledges
and agrees that to satisfy the requirements of Section 409A of the Internal
Revenue Code of 1986 and the Treasury regulations promulgated thereunder
(“Section 409A”), the salary severance and bonus severance payments above shall
be made on the first business day of the seventh month following Mr. Ryan’s
“separation from service”.

3.2 Medical and Dental Coverage. MoneyGram will continue to provide Mr. Ryan
with the same medical and dental coverage from October 1, 2009 through March 31,
2011 and on the same terms and conditions provided to members of MoneyGram’s
Executive Committee, and Mr. Ryan shall be required to pay no more for such
coverage than he would have been required to pay had he continued active
employment in the same capacity with MoneyGram during that period. MoneyGram
will reimburse Mr. Ryan for the tax cost, if any, arising from income imputed to
him due to the provision of this coverage. Reimbursement for tax cost payable
during the first six months following Mr. Ryan’s “separation from service” shall
be delayed to the first business day of the seventh month following Mr. Ryan’s
“separation from service” to satisfy the requirements of Section 409A.

3.3 Life Insurance. MoneyGram shall continue to provide to Mr. Ryan at its cost
the same basic life insurance coverage through March 31, 2011 on the same terms
as if he were still employed by MoneyGram. MoneyGram will reimburse Mr. Ryan for
the tax cost, if any, arising from income imputed to him due to the provision of
this coverage. Reimbursement for tax cost payable during the first six months
following Mr. Ryan’s “separation from service” shall be delayed to the first
business day of the seventh month following Mr. Ryan’s “separation from service”
to satisfy the requirements of Section 409A. Further, to the extent that
Mr. Ryan’s right to life insurance coverage set forth above (or reimbursements
for the cost of such coverage, as applicable) is taxable to Mr. Ryan, he shall
pay for such coverage for the first six months following Mr. Ryan’s “separation
from service” and shall be reimbursed for such payments on the first business
day of the seventh month following Mr. Ryan’s “separation from service” to
satisfy the requirements of Section 409A.

3.4 Special Retirement Benefits. Mr. Ryan or his beneficiaries shall be paid
special retirement benefits under the MoneyGram Supplemental Pension Plan
(“SERP”) as and when Mr. Ryan or such beneficiaries become entitled to benefits
under the SERP, equal to the excess of (i) the retirement benefits that would be
payable to Mr. Ryan or such beneficiaries under the SERP if Mr. Ryan’s
employment had continued through March 24, 2011 (the “Severance Period”),
assuming all of his accrued benefits under the SERP (including those
attributable to the Severance Period) were fully vested, and his final average
compensation was equal to the “Deemed Final Average Compensation” (as defined in
the Special Severance Plan) over (ii) the total benefits actually payable to
Mr. Ryan or his beneficiaries under the SERP. All such benefits will be payable
pursuant to the terms and conditions of the SERP, and no additional enhancements
will be made to Mr. Ryan’s SERP benefits under the terms of the SERP or
otherwise.

3.5 Outplacement Services. Mr. Ryan shall receive reimbursement for the cost of
reasonable outplacement services for a period of two (2) years following the
Separation Date, up to a maximum reimbursement of $15,000.

3.6 Financial Counseling. Mr. Ryan will receive financial counseling benefits
pursuant to, and in accordance with, Section 6(b)(iv) of the Special Severance
Plan.

The parties agree that the payments and benefits under this Section 3 satisfy
any and all of MoneyGram’s obligations under the Special Severance Plan.
Mr. Ryan shall have no right to any additional or further payments or benefits
pursuant to the Special Severance Plan. MoneyGram acknowledges and agrees that
its obligation to make the payments under the Special Severance Plan, as
described in this Section 3, shall not be affected by any circumstances,
including, without limitation, any set-off, counterclaim, or recoupment rights
MoneyGram may have against Mr. Ryan now or in the future. MoneyGram acknowledges
and agrees that Mr. Ryan shall not be obligated to seek other employment in
mitigation of the above payments, and the obtaining of any such other employment
shall in no event effect any reduction of MoneyGram’s obligations to make the
above payments.

In the event it should be determined that any of the payments made hereunder to
Mr. Ryan would be subject to any excise tax imposed by Section 4999 of the
Internal Revenue Code of 1986 (the “Internal Revenue Code”), then Mr. Ryan shall
be entitled to receive an additional payment (the “Gross-Up Payment”) in an
amount such that, after payment by Mr. Ryan of all taxes (and any interest and
penalties imposed with respect thereto as a direct result of any Underpayment as
determined under the Special Severance Plan or any other action or inaction of
MoneyGram, but not any interest and penalties imposed as a direct result of
Mr. Ryan’s failure to timely remit taxes) and excise tax imposed upon the
Gross-Up Payment, Mr. Ryan will retain an amount of the Gross-Up Payment equal
to the excise tax that has been imposed. The parties’ rights and obligations
with respect to any Gross-Up Payment shall be determined pursuant to and
conditioned upon compliance with the terms of Section 7 of the Special Severance
Plan.

4. Payments of Accrued Amounts and Other Benefits. Specifically in consideration
of Mr. Ryan’s prior services to MoneyGram and the release of claims in this
Agreement, and subject to (x) Mr. Ryan signing this Agreement within the time
period prescribed in Section 10 and (y) and not revoking the release of claims
in this Agreement pursuant to Section 11 hereof, MoneyGram shall pay the
following accrued amounts and provide the following benefits to Mr. Ryan:

4.1 Provided that (i)(x) MoneyGram actually achieves the criteria requisite to
make payments in respect of awards for 2009 under the Management and Line of
Business Incentive Plan (the “MIP”) or (y)  the Board or the appropriate
committee of the Board authorizes MoneyGram to make payments in respect of MIP
awards as if the requisite criteria for 2009 had been met for such year under
the MIP and (ii) MoneyGram in fact makes payments in respect of MIP awards for
2009 to all or substantially all of the MoneyGram Executive Committee MIP
participants for such year, Mr. Ryan shall be eligible to receive a MIP award
for 2009, which shall be prorated based on the Separation Date; provided that
such amount shall in no event exceed 75% of Mr. Ryan’s annual target incentive
opportunity for 2009 under the MIP. Any such amount, if paid shall be paid on
the date payments are made to other MIP participants, but in no event later than
March 15 of the year immediately following the year in which such payment is no
longer subject to a substantial risk of forfeiture within the meaning of
Section 409A.

4.2 MoneyGram shall pay Mr. Ryan for all vacation that is accrued but unused as
of the Separation Date (i.e., 18 days). Payment for accrued but unused vacation
shall be made in a lump sum payment within sixty (60) days of the Separation
Date.

4.3 Mr. Ryan’s participation in the MoneyGram International, Inc. 401(k) Program
(“401(k) Program”) and MoneyGram’s matching obligation under the 401(k) Program
ceased as of the Separation Date, and any distribution of the 401(k) Program’s
funds will be in accordance with the provisions of the 401(k) Program.

4.4 The MoneyGram Pension Plan was frozen effective December 31, 2003. Funds due
to Mr. Ryan under the MoneyGram Pension Plan, if any, will be distributed to
Mr. Ryan in accordance with the provisions of the MoneyGram Pension Plan.

4.5 Mr. Ryan’s business travel accident, short-term disability and long-term
disability coverage ceased as of the Separation Date. Conversion of Mr. Ryan’s
group long-term disability coverage to individual coverage, if any, shall be at
Mr. Ryan’s sole expense.

4.6 Mr. Ryan may possess exercisable Viad Corp. and/or MoneyGram stock option
rights. Mr. Ryan agrees (i) to observe MoneyGram’s policy on insider trading and
(ii) not to purchase or sell MoneyGram stock while in possession of inside
information, or prior to the next window period that begins at or after
Mr. Ryan’s Separation Date. All such stock option rights must be exercised
within the respective exercise periods set forth in the applicable stock option
agreements or they will expire; provided, however, that if, under MoneyGram’s
policy on insider trading, Mr. Ryan is not permitted to exercise a stock option
on the date on which the exercise period of such stock option expires, such
exercise period instead shall expire ten (10) business days after the
commencement of the period that Mr. Ryan first may exercise such stock option
under MoneyGram’s policy on insider trading; provided further, that in no event
may such stock option be exercised after the expiration of its term. Mr. Ryan
may exercise his MoneyGram stock options, if any, by contacting Carrie Shober at
952-591-3062, via the Internet (www.etrade.com/stockplans) or by contracting
E*Trade at 1-800-387-2331. Mr. Ryan may exercise his Viad Corp stock options, if
any, by contacting Debi Atkins at 602-207-5803, via the Internet
(www.etrade.com/stockplans) or by contacting E*Trade at 1-800-387-2331.
Notwithstanding anything to the contrary in the Non-Qualified Stock Option
Agreement dated as of May 6, 2009 between Mr. Ryan and MoneyGram, and only with
respect to MoneyGram stock option rights, Mr. Ryan may pay the applicable stock
option exercise price by reducing the number of shares of common stock otherwise
deliverable upon the exercise of such stock option rights by the number of
shares of common stock having an aggregate Fair Market Value (as defined in the
MoneyGram International Inc. 2005 Omnibus Incentive Plan) on the date of
exercise equal to the aggregate stock option exercise price.

4.7 Funds due to Mr. Ryan, if any, under the MoneyGram International, Inc.
Deferred Compensation Plan will be paid to Mr. Ryan in accordance with the
provisions of that plan.

Mr. Ryan shall have no right to any additional or further payments or benefits
under this Agreement or otherwise, except pursuant to this Consulting Agreement.

5. Section 409A.

5.1 The intent of the parties is that payments and benefits under this Agreement
comply with or be exempt from Section 409A and, accordingly, to the maximum
extent permitted, this Agreement shall be interpreted to be in compliance
therewith. To the extent that any provision hereof is modified in order to
comply with or be exempt from Section 409A, such modification shall be made in
good faith and shall, to the maximum extent reasonably possible, maintain the
original intent and economic benefit to Mr. Ryan and MoneyGram of the applicable
provision without violating the provisions of Section 409A. In no event
whatsoever will MoneyGram be liable for any additional tax, interest or
penalties that may be imposed on Mr. Ryan under Section 409A or any damages for
failing to comply with Section 409A.

5.2 A termination of employment shall not be deemed to have occurred for
purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” as
defined in Section 1.409A-1(h) of the Treasury regulations, including the
default presumptions and, for purposes of any such provision of this Agreement,
references to a “termination,” “termination of employment” or like terms shall
mean “separation from service.” If Mr. Ryan is deemed on the date of termination
to be a “specified employee” within the meaning of that term under
Section 409A(a)(2)(B), then with regard to any payment or the provision of any
benefit that is otherwise considered nonqualified deferred compensation under
Section 409A payable on account of a “separation from service,” such payment or
benefit shall be made or provided on the first business day of the seventh month
following Mr. Ryan’s “separation from service” (the “Delay Period”). Upon the
expiration of the Delay Period, all payments and benefits delayed pursuant to
this Section 5.2 shall be paid or reimbursed to Mr. Ryan in a lump sum, and any
remaining payments and benefits due under this Agreement shall be paid or
provided in accordance with the normal payment dates specified for them herein.
Notwithstanding the foregoing, to the extent that the foregoing applies to the
provision of any ongoing welfare benefits to Mr. Ryan that would not be required
to be delayed if the premiums therefor were paid by Mr. Ryan, Mr. Ryan shall pay
the full cost of premiums for such welfare benefits during the six-month period
and MoneyGram shall pay Mr. Ryan an amount equal to the amount of such premiums
paid by him during such six-month period promptly after its conclusion.

5.3 Notwithstanding anything herein to the contrary, (i) all expenses or other
reimbursements as provided herein shall be payable in accordance with
MoneyGram’s policies in effect from time to time, but in any event shall be made
on or prior to the last day of the taxable year following the taxable year in
which such expenses were incurred by Mr. Ryan; (ii) no such reimbursement or
expenses eligible for reimbursement in any taxable year shall in any way affect
the expenses eligible for reimbursement in any other taxable year; (iii) the
right to reimbursement or in-kind benefits shall not be subject to liquidation
or exchanged for another benefit; and (iv) any tax gross-up payment as provided
herein shall be made in any event no later than the end of the calendar year
immediately following the calendar year in which Mr. Ryan remits the related
taxes (and any reimbursement of expenses incurred due to a tax audit or
litigation shall be made no later than the end of the calendar year immediately
following the calendar year in which the taxes that are the subject of the audit
or litigation are remitted to the taxing authority, or, if no taxes are to be
remitted, the end of the calendar year following the calendar year in which the
audit or litigation is completed).

5.4 For purposes of Section 409A, Mr. Ryan’s right to receive any installment
payments pursuant to this Agreement shall be treated as a right to receive a
series of separate and distinct payments. Whenever a payment under this
Agreement specifies a payment period with reference to a number of days (e.g.,
“payment shall be made within sixty (60) days following the date of
termination”), the actual date of payment within the specified period shall be
within the sole discretion of MoneyGram.

6. No Change of Control; No Right to Participate. The parties acknowledge and
agree that for all purposes, there has been no change of control (or change in
control) of MoneyGram. Without limiting the generality of the foregoing, the
parties specifically acknowledge and agree that there has been no “Change of
Control” as defined the SERP, and that, Mr. Ryan is not entitled to any payments
or benefits under the SERP or any other payments, benefits, or rights that would
arise as a result of any change of control (or change in control) now or at any
time in the future. Mr. Ryan understands, acknowledges and agrees that he has no
rights to any payments or benefits pursuant to the May 2009 Severance Agreement.
This Section 6 is not intended to alter or affect and does not alter or affect
(a) any determination as to whether any payments hereunder are subject to
section 4999 of the Internal Revenue Code; (b) any Gross-Up Payment and/or
(c) the parties’ rights and obligations with respect to any Gross-Up Payment.

7. Claims Involving MoneyGram. Mr. Ryan warrants that he has not instituted,
filed or caused others to file or institute any charge, complaint or action
against any Released Party. Mr. Ryan warrants that, to the full extent permitted
by law, he will not file or institute any charge, complaint or action against
any Released Party with respect to any matters arising before or on the date
Mr. Ryan signs this Agreement, other than with respect to enforcement of this
Agreement and/or the Consulting Agreement. Mr. Ryan will not recommend or
suggest to any potential claimants or employees of MoneyGram or their attorneys
or agents that they initiate claims or lawsuits against any Released Party, nor
will Mr. Ryan voluntarily aid, assist, or cooperate with any claimants or
employees of MoneyGram or their attorneys or agents in any claims or lawsuits
now pending or commenced in the future against any Released Party; provided,
however, that nothing in this paragraph will be construed to prevent Mr. Ryan
from giving truthful testimony in response to direct questions asked pursuant to
a lawful subpoena during any future legal proceedings involving any Released
Party. Further, this Agreement does not purport to limit any right Mr. Ryan may
have to file a charge under any civil rights statute or to participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or other investigative agency. This Agreement does, however, waive
and release any right to recover damages or other relief under any civil rights
statute.

8. Post-Employment Restrictions and Obligations. Mr. Ryan understands,
acknowledges and agrees that he continues to be bound by the post-employment
restrictions and other obligations set forth in the Employee Trade Secret,
Confidential Information and Post-Employment Restriction Agreement between
Mr. Ryan and MoneyGram.

9. Non-Disparagement. Mr. Ryan hereby acknowledges that he is not aware of any
acts or practices of any Released Party that he knows or believes to be unlawful
or unethical. Mr. Ryan agrees not to express any derogatory or damaging
statements about any Released Party, the management of MoneyGram or MoneyGram’s
business condition in any public way or to anyone who could make these
statements public. MoneyGram shall instruct its Chairman and Chief Executive
Officer not to knowingly disparage, criticize, or otherwise make any derogatory
statements regarding Mr. Ryan in any communications made in a public manner.
Mr. Ryan and MoneyGram understand and acknowledge that this non-disparagement
provision is a material inducement to the making of this Agreement and that if
either party breaches this provision, the other party will be entitled to pursue
its legal and equitable remedies, including without limitation, the right to
recover damages (including but not limited to any amounts paid and/or owing
under this Agreement) and to seek injunctive relief. It is understood and
acknowledged that nothing in this Section 9 will be construed to prevent either
party from giving truthful testimony in response to direct questions asked
pursuant to a lawful subpoena during any future legal proceedings.

10. Time to Consider Agreement. Mr. Ryan understands and acknowledges that he
may take twenty-one (21) calendar days to decide whether to sign this Agreement
(“Consideration Period”). Mr. Ryan represents that if he signs this Agreement
before the expiration of the Consideration Period, it is because he has decided
that he does not need any additional time to decide whether to sign this
Agreement. Mr. Ryan further agrees that any changes, material or otherwise, made
to this Agreement do not restart or affect in any manner the original
Consideration Period. Notwithstanding any provision of this Agreement to the
contrary, no payments under this Agreement shall be paid if, within 60 days
following the date of this Agreement, Mr. Ryan has not signed, with all periods
of revocation expired, this Agreement.

11. Right to Rescind or Revoke. Mr. Ryan understands and acknowledges that he
has fifteen (15) days to revoke the release of any claims under the Age
Discrimination in Employment Act (“ADEA”) and/or the Minnesota Human Rights Act
(“MHRA”). Mr. Ryan understands and acknowledges that if he wishes to revoke the
above-referenced release of claims under the ADEA and/or the MHRA after he has
signed this Agreement, the revocation must be in writing and hand-delivered or
mailed to MoneyGram. If hand-delivered to MoneyGram, the revocation must be:
(a) addressed and delivered to Chief Executive Officer, MoneyGram International,
Inc., 1550 Utica Avenue South, M.S. GHQ-8020, Minneapolis, MN 55416, within the
fifteen-day period. If mailed to MoneyGram, the revocation must be:
(a) postmarked within the fifteen-day period; (b) addressed to Chief Executive
Officer, MoneyGram International, Inc., 1550 Utica Avenue South, M.S. GHQ-8020,
Minneapolis, MN 55416; and (c) sent by certified mail, return receipt requested.
In the event that Mr. Ryan provides a timely revocation pursuant to this
Section 11, MoneyGram may, in its sole discretion, (a) void this Agreement in
its entirety, or (b) void the release of Mr. Ryan’s ADEA and/or MHRA claims but
enforce the remainder of this Agreement according to its terms.

12. Return of Equipment. Except as necessary to render consulting services to
MoneyGram under the Consulting Agreement, Mr. Ryan shall within five (5) days
following the date hereof, diligently locate all of MoneyGram’s property within
his possession and return to MoneyGram all of MoneyGram’s property and
information within his possession. Such property includes, but is not limited
to, credit cards, computers, copy machines, facsimile machines, lap top
computers, Blackberries, pagers, entry cards, keys, building passes, computer
software, manuals, journals, diaries, files, lists, codes, documents,
correspondence, and methodologies particular to MoneyGram and any and all copies
thereof. Moreover, Mr. Ryan is strictly prohibited from destroying, obliterating
or altering any of MoneyGram’s property covered by this Section 12, and Mr. Ryan
is strictly prohibited from making copies, or directing copies to himself
through e-mail or other transmission, of any of MoneyGram’s property covered by
this Section 12. After the date hereof, Mr. Ryan agrees to promptly respond to
any reasonable request by MoneyGram to return MoneyGram property in his
possession and/or control, and Mr. Ryan further agrees that should he later
discover any MoneyGram property in his possession and/or control, he will
promptly return it to MoneyGram without a specific request by MoneyGram to do
so.

13. Reasonable Requests; Indemnification.

13.1 In addition to the consulting services to be provided pursuant to the
Consulting Agreement, Mr. Ryan will make himself available to MoneyGram either
by telephone or, if MoneyGram believes necessary, in person upon reasonable
request and notice, to assist MoneyGram in connection with any matter relating
to services performed by his on behalf of MoneyGram prior to the Separation
Date. Mr. Ryan further agrees that he will cooperate fully with MoneyGram in the
defense or prosecution of any claims or actions now in existence or which may be
brought or threatened in the future against or on behalf of MoneyGram, its
directors, shareholders, officers, or employees, including, but not limited to,
appearing in person to act as a witness with respect to such claims. Mr. Ryan
will cooperate in connection with such claims or actions including, without
limitation, making himself available in person to prepare for any proceeding
(including depositions), to provide affidavits, to assist with any audit,
inspection, investigation, proceeding or other inquiry, and to act and appear as
a witness in connection with any litigation or other legal proceeding affecting
MoneyGram.

13.2 Mr. Ryan further agrees that should he be contacted (directly or
indirectly) by any individual or any person representing an individual or entity
that is or may be legally or competitively adverse to MoneyGram in connection
with any claims or legal proceedings, he will promptly notify MoneyGram of that
fact in writing, but in no event later than within three (3) calendar days after
he is contacted. Such notification shall include a reasonable description of the
content of the communication with the legally or competitively adverse
individual or entity.

13.3 MoneyGram agrees that, to the extent not prohibited by law, it shall
defend, utilizing counsel of MoneyGram’s choosing, and fully indemnify Mr. Ryan
in any action, suit, claim or proceeding, whether actual, threatened, pending or
completed, whether judicial, administrative or investigative, whether Mr. Ryan
or MoneyGram or both are named or the subject matter thereof, arising out of
Mr. Ryan’s performance of services for MoneyGram, to the full extent provided
under the articles, bylaws, or any other governing document of MoneyGram or
under applicable law.

14. Communications. Mr. Ryan agrees that he will not make any verbal or written
comments with respect to his separation from MoneyGram except in accordance with
the communications plan provided to Mr. Ryan on the Separation Date.

15. Full Compensation. Mr. Ryan agrees that the payments made and other
consideration provided by MoneyGram under this Agreement constitute full
compensation for and extinguish all of Mr. Ryan’s actual or potential claims,
including, but not limited to, all claims for attorneys’ fees, costs, and
disbursements, and all claims for any type of legal or equitable relief related
to his employment relationship with MoneyGram and termination of employment.

16. No Admission of Wrongdoing. Mr. Ryan understands, acknowledges and agrees
that this Agreement does not constitute an admission that MoneyGram has violated
any local ordinance, state or federal statute, or principle of common law, or
that MoneyGram has engaged in any improper or unlawful conduct or wrongdoing
against Mr. Ryan. Mr. Ryan agrees that he will not characterize this Agreement
or the payment of any money or other consideration in accord with this Agreement
as an admission that MoneyGram has engaged in any wrongdoing.

17. Authority. Mr. Ryan represents and warrants that he has the legal capacity
to enter into this Agreement and that no causes of action, claims, or demands
released pursuant to this Agreement have been assigned to any person or entity
not a party to this Agreement.

18. Right to Consult with Attorney. Mr. Ryan acknowledges that, by virtue of
being presented with this Agreement, Mr. Ryan has hereby been advised in writing
and is fully aware of his right to consult with an attorney of his own choosing
for the purpose of determining whether to sign this Agreement.

19. Knowing and Voluntary Action. Mr. Ryan acknowledges that he has had a full
opportunity to consider this Agreement and to ask any questions that he may have
concerning this Agreement. Mr. Ryan acknowledges that in deciding whether to
sign this Agreement, he has not relied upon any statements made by MoneyGram or
its agents, other than the statements made in this Agreement and in any
MoneyGram benefit plans in which Mr. Ryan is a participant. Mr. Ryan further
acknowledges that he has not relied on any legal, tax or accounting advice from
MoneyGram or its agents, except to the extent required pursuant to Section 3 of
this Agreement and/or Section 7 of the Special Severance Plan.

20. Entire Agreement. Except as expressly stated to the contrary in this
Agreement, this Agreement, the Consulting Agreement, and the Employee Trade
Secret, Confidential Information and Post-Employment Restriction Agreement
between Mr. Ryan and MoneyGram constitute the entire agreement of the parties
with respect to Mr. Ryan’s employment with MoneyGram, Mr. Ryan’s separation from
employment with MoneyGram and Mr. Ryan’s consulting relationship with MoneyGram.
Except as stated in this Agreement and the Consulting Agreement, Mr. Ryan shall
have no rights to payments, benefits or otherwise under any MoneyGram agreement
or plan.

21. Miscellaneous Provisions.

21.1 No modification or waiver of any provision hereof will be binding on any
party unless in writing and signed by the parties hereto.

21.2 The invalidity or unenforceability of any particular provision hereof will
not affect the other provisions of this Agreement, and this Agreement is to be
construed in all respects as if such invalid or unenforceable provision(s) were
omitted.

21.3 This Agreement is binding on and will inure to the benefit of the parties
hereto and their respective successors, permitted assigns, heirs, executors and
administrators.

21.4 This Agreement may not be assigned, in whole or in part, by either party
hereto without the prior written consent of the other party (any purported
assignment hereof in violation of this subparagraph being null and void),
provided however, that MoneyGram may, without prior consent, freely assign this
Agreement to any successor in interest to MoneyGram or any affiliate by merger,
consolidation, reorganization or otherwise by operation of law.

22. Counterparts. This Agreement may be executed simultaneously in two or more
counterparts, each of which will be deemed an original, but all of which
together will constitute one and the same instrument.

24. Governing Law. This Agreement will be construed in accordance with, and any
dispute or controversy arising from any breach or asserted breach of this
Agreement will be governed by, the internal laws, and not the law of conflicts,
of the State of Delaware.

24. Notices. Any notice required or permitted to be given under this Agreement
shall be sufficient if made in writing and sent via Certified Mail, Return
Receipt Requested and addressed as follows:

If to Mr. Ryan:

Mr. Ryan’s current address on file with MoneyGram or such other address as
Mr. Ryan shall provide pursuant to written notice to MoneyGram.

If to MoneyGram:

MoneyGram International, Inc.
1550 Utica Avenue South, M.S. GHQ-8020
Minneapolis MN 55416
Attn: Chief Executive Officer

[SIGNATURE PAGE FOLLOWS]

1

IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
indicated at their respective signatures below.

      

Anthony P. Ryan

Date:       

MoneyGram International, Inc.

By:       

Its:       

Date:       

[THIS IS THE SIGNATURE PAGE TO THE SEPARATION AGREEMENT
AND RELEASE OF ALL CLAIMS BETWEEN THE ABOVE-REFERENCED PARTIES
EXHIBIT A

CONSULTING AGREEMENT

This CONSULTING AGREEMENT (this “Agreement”) is made as of the date set forth on
the signature page hereto, by and between Anthony P. Ryan (“Consultant”), and
MoneyGram International, Inc., a Delaware corporation (“MoneyGram”).

WHEREAS, MoneyGram employed Consultant in the position of President and Chief
Executive Officer;

WHEREAS, Consultant’s employment with MoneyGram terminated without cause as of
September 1, 2009 (the “Effective Date”);

WHEREAS, Consultant will be deemed to have incurred a separation from service as
of the Effective Date for purposes of Section 409A of the Internal Revenue Code
of 1986, as amended (“Section 409A”);

WHEREAS, beginning on and as of the date hereof, MoneyGram desires to receive
the services of Consultant, and Consultant is willing and able to render such
services on the terms and conditions hereinafter set forth.

NOW THEREFORE, in consideration of the mutual covenants hereinafter set forth,
the parties agree as follows:

1. Consulting Services.

MoneyGram and the Consultant agree that during the “Consulting Period” (as
defined in Section 3 hereof), Consultant shall provide to MoneyGram consulting
services (the “Consulting Services”) as may be assigned to Consultant from time
to time during the Consulting Period relating to the following projects:

[INTENTIONALLY OMITTED]

It is the expectation of the parties that the Consulting Services shall not
exceed a total of sixty (60) hours. Consultant shall report to the Chief
Executive Officer of MoneyGram or to such other executive officer of MoneyGram
as the Chief Executive Officer shall direct from time to time during the
Consulting Period.

2. Compensation.

2.1 MoneyGram shall pay Consultant at the rate of $500 per hour (the “Consulting
Fees”) in consideration of the Consulting Services. At the end of each calendar
month during the Consulting Period, Consultant shall submit a written invoice to
MoneyGram, itemizing in reasonable detail the dates on which Consulting Services
were performed, the number of hours spent performing such services and a brief
summary description of the Consulting Services rendered. MoneyGram shall pay
Consultant the amounts due pursuant to such invoices within thirty (30) days
after such invoices are received by MoneyGram.

2.2 The Consulting Fees shall serve as the sole consideration paid by MoneyGram
to Consultant for the Consulting Services and any other obligations under this
Agreement, and Consultant shall not be entitled to any other payments or
benefits hereunder other than those expressly provided under this Agreement.

2.3 Consultant shall be responsible for the payment of all federal, state and
local taxes which shall become due on any money paid to Consultant by MoneyGram
under the terms of this Agreement.

3. Term of Services.

The term of this Agreement shall commence on, and Consultant shall perform the
Consulting Services for, a period beginning on the date hereof and ending
120 days after the date hereof, unless terminated earlier in accordance with
Section 4 hereof (the “Consulting Period”).

4. Termination.

4.1 Termination of the Consulting Period. Notwithstanding any provision to the
contrary contained elsewhere in this Agreement, either party may terminate the
Consulting Period at will for any reason upon written notice to the other party.

4.2 Return of Property. Consultant represents that Consultant has complied with
Section 12 of the Separation Agreement and Release of All Claims (the
“Separation Agreement”) as of the date hereof. Upon expiration of the Consulting
Period, Consultant (or his estate in the case of Consultant’s death) shall
diligently locate all of MoneyGram’s property still within his possession and
return to MoneyGram all of MoneyGram’s property and information still within his
possession. Such property may include, but is not limited to, credit cards,
computers, copy machines, facsimile machines, lap top computers, Blackberries,
pagers, entry cards, keys, building passes, computer software, manuals,
journals, diaries, files, lists, codes, documents, correspondence, and
methodologies particular to MoneyGram and any and all copies thereof. Moreover,
Consultant is strictly prohibited from destroying, obliterating or altering any
of MoneyGram’s property covered by this Section 4.2, and Consultant is strictly
prohibited from making copies, or directing copies to himself through e-mail or
other transmission, of any of MoneyGram’s property covered by this section.
After expiration of the Consulting Period, Consultant (or his estate in the case
of Consultant’s death) agrees to promptly respond to any reasonable request by
MoneyGram to return MoneyGram property in his possession and/or control, and
Consultant further agrees that should he later discover any MoneyGram property
in his possession and/or control, he will promptly return it to MoneyGram
without a specific request by MoneyGram to do so.

4.3 Effect of Termination. Except as otherwise provided in this Section 4, upon
a termination of the Consulting Period, this Agreement shall terminate and none
of the parties hereto shall have any further rights or obligations hereunder.
Notwithstanding the foregoing, the rights and obligations set forth in this
Section 4 and Sections 7 and 9 through 14 shall survive the termination of this
Agreement. Nothing in this Section 4 shall be deemed to release any party from
any liability for any breach by such party of the terms and provisions of this
Agreement prior to termination.

5. Status of Consultant.

In rendering services pursuant to this Agreement, the parties acknowledge and
agree that Consultant is acting only as an independent contractor with authority
to select the means and methods of performing the Consulting Services, and not
as an employee or other agent of MoneyGram. As an independent contractor,
Consultant shall have no express or implied authority to commit, obligate or
bind MoneyGram, except as specifically authorized from time to time by the Board
of Directors of MoneyGram (the “Board”) or an authorized representative of
MoneyGram, which authorization may be general or specific. Nothing contained in
this Agreement shall be construed or applied to create a partnership or joint
venture of any kind.

6. Capacities, Duties and Authority.

Consultant will discharge his duties under this Agreement in good faith and in a
professional manner. Notwithstanding anything to the contrary, Consultant shall
not provide Consulting Services to MoneyGram in excess of 20% of the average
level of services performed by Consultant for MoneyGram during the
36 month-period immediately preceding the Effective Date. Consultant shall obey
all laws in connection with the performance of the Consulting Services, shall
not engage in any deceptive, misleading or unethical practices, shall otherwise
conduct business in a manner that reflects favorably at all times on the good
name, goodwill and reputation of MoneyGram, its subsidiaries and affiliates, and
shall not make any false or misleading representations with regard to MoneyGram,
its subsidiaries or any of its or their affiliates.

7. No Office Space; Reimbursement of Expenses.

Consultant shall not maintain a regular business office at MoneyGram’s place of
business. MoneyGram may occasionally require Consultant to attend meetings at
MoneyGram’s place of business or to travel to perform the Consulting Services.
In addition to the Consulting Fees, during the Consulting Period MoneyGram
agrees to pay or reimburse Consultant for all Reimbursable Expenses incurred in
connection with the Consulting Services rendered under this Agreement. For
purposes of this Agreement, “Reimbursable Expenses” shall consist of all
reasonable and documented out-of-pocket expenses incurred by Consultant during
the Consulting Period in connection with the performance of the Consulting
Services, but only to the extent that such reimbursement is consistent with
MoneyGram’s standard policies for reimbursement of employees as in effect from
time to time. Any Reimbursable Expenses shall be billed at the end of each
calendar month. MoneyGram shall pay all properly billed or invoiced Reimbursable
Expenses that it receives from Consultant under this Agreement within thirty
(30) days of receipt and invoice thereof, subject to receiving, if requested,
any appropriate support documentation for such Reimbursable Expenses.

8. Benefits.

Consultant acknowledges and agrees that it is the intent of the parties hereto
that neither Consultant nor any agent of Consultant receive or be eligible to
receive any company-sponsored benefits (including, without limitation any
vacation pay, sick leave, disability or life insurance, retirement benefits,
social security, workers’ compensation benefits or other employee benefits of
any kind) from MoneyGram pursuant to this Agreement.

9. Post-Consulting Restrictions and Obligations.

Consultant understands, acknowledges and agrees that (i) he continues to be
bound during the Consulting Period by the post-employment restrictions and other
obligations set forth in the Employee Trade Secret, Confidential Information and
Post-Employment Restriction Agreement between Consultant and MoneyGram (the
“Post-Employment Restriction Agreement”) and (ii) during the Consulting Period
and with respect to the Consulting Services, solely for purposes of the
Post-Employment Restriction Agreement, Consultant will continue to be subject to
such Post-Employment Restriction Agreement as if he were an employee of
MoneyGram.

10. Representations and Warranties.

Consultant hereby represents and warrants to MoneyGram that (i) Consultant’s
execution and delivery of this Agreement and the performance of his duties and
obligations hereunder will not conflict with, or cause a default under, or give
any party a right to damages under, any other agreement to which Consultant is a
party or by which he is bound, (ii) there are no agreements or understandings
that would make unlawful Consultant’s execution or delivery of this Agreement or
his engagement hereunder, (iii) Consultant will not become a party during the
term of this Agreement to any agreement that would be violated by the delivery
of the Consulting Services by Consultant or this Agreement and (iv) Consultant’s
execution, delivery and performance of this Agreement will not violate any
national, federal, regional, state or local law, statute, code, ordinance, rule
or regulation.

11. Set-Off.

MoneyGram’s obligation to pay Consultant the amounts provided and to make the
arrangements provided hereunder shall be subject to set-off, counterclaim or
recoupment of any amounts owed by Consultant to MoneyGram or its affiliates,
except that with respect to payment made to Consultant hereunder that is subject
to Section 409A, if MoneyGram seeks to set off a payment to be made to
Consultant hereunder which is subject to Section 409A against an amount owed by
Consultant to MoneyGram or its affiliates, the gross amount of such payment to
be made to Consultant shall be deemed to be paid to Consultant for U.S. federal
income tax purposes, as and when due under this Agreement and shall be applied
against amounts owed by Consultant to MoneyGram or its affiliates, provided that
MoneyGram may set off a payment hereunder that is subject to Section 409A
pursuant to this sentence only if the right to such set off, or such set off,
would not violate Section 409A.

12. Taxes; Indemnity.

12.1 Consultant agrees to comply, on a timely basis, with all tax reporting
requirements applicable to the receipt of the payments and other compensation
received hereunder and to timely pay all taxes due with respect to such amounts.

12.2 Consultant shall indemnify and hold harmless MoneyGram, its subsidiaries,
and its and their affiliates from any liability, claims and demands for payment
of taxes, penalties or interest, social security, disability benefits and other
withholdings, deductions and/or payments that may be imposed by any governmental
authority, or otherwise authorized from, based upon or required by reason of the
payments made to Consultant as provided in this Agreement.

13. Section 409A.

13.1 The intent of the parties is that the payments under this Agreement comply
with or be exempt from Section 409A and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be in compliance therewith. To
the extent that any provision hereof is modified in order to comply with or be
exempt from Section 409A, such modification shall be made in good faith and
shall, to the maximum extent reasonably possible, maintain the original intent
and economic benefit to Consultant and MoneyGram of the applicable provision
without violating the provisions of Section 409A. In no event whatsoever will
MoneyGram be liable for any additional tax, interest or penalties that may be
imposed on Consultant under Section 409A or any damages for failing to comply
with Section 409A. For purposes of Section 409A, Consultant’s right to receive
any installment payments pursuant to this Agreement shall be treated as a right
to receive a series of separate and distinct payments.

13.2 (i) All expenses or other reimbursements as provided herein shall be
payable in accordance with MoneyGram’s policies in effect from time to time, but
in any event shall be made on or prior to the last day of the taxable year
following the taxable year in which such expenses were incurred by Consultant;
(ii) no such reimbursement or expenses eligible for reimbursement in any taxable
year shall in any way affect the expenses eligible for reimbursement in any
other taxable year; and (iii) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchanged for another benefit.

14. Notices.

Any notice required or permitted to be given under this Agreement shall be
sufficient if made in writing and sent via Certified Mail, Return Receipt
Requested and addressed as follows:

If to Consultant:

Consultant’s current address on file with MoneyGram or such other address as
Consultant shall provide pursuant to written notice to MoneyGram.

If to MoneyGram:

MoneyGram International, Inc.

1550 Utica Avenue South, M.S. GHQ-8020

Minneapolis MN 55416

Attn: President

15. Acknowledgment.

Consultant acknowledges that before entering into this Agreement, Consultant has
had the opportunity to consult with any attorney or other Consultant of
Consultant’s choice, and that this provision constitutes advice from MoneyGram
to do so if Consultant chooses. Consultant further acknowledges that Consultant
has entered into this Agreement of Consultant’s own free will, and that no
promises or representations have been made to Consultant by any person to induce
Consultant to enter into this Agreement other than the express terms set forth
herein. Consultant further acknowledges that Consultant has read this Agreement
and understands all of its terms.

16. Choice of Law.

This Agreement will be construed in accordance with, and any dispute or
controversy arising from any breach or asserted breach of this Agreement will be
governed by, the internal laws, and not the law of conflicts, of the State of
Delaware.

17. Assignment.

Neither this Agreement nor any rights or obligations hereunder may be assigned
by either party hereto; provided, however, that MoneyGram’s obligations
hereunder may be assigned to its successor in connection with a change in
control.

18. Severable Provisions.

The provisions of this Agreement are severable and the invalidity of any one or
more provisions shall not affect the validity of any other provision.

19. Entire Agreement.

Except as expressly stated to the contrary in this Agreement, this Agreement,
the Separation Agreement, and the Employee Trade Secret, Confidential
Information and Post-Employment Restriction Agreement between Consultant and
MoneyGram constitute the entire agreement of the parties with respect to
Consultant’s consulting relationship with MoneyGram, Consultant’s prior
employment relationship with MoneyGram and Consultant’s separation from
employment with MoneyGram. Except as stated in this Agreement and the Separation
Agreement, Consultant shall have no rights to payments, benefits or otherwise
under any MoneyGram agreement or plan.

20. Amendment; Waiver.

Except as provided in Section 13, this Agreement may not be amended,
supplemented, canceled or discharged except by written instrument executed by
both parties hereto. If either party should waive any breach of any provisions
of this Agreement, he or it will not thereby be deemed to have waived any
preceding or succeeding breach of the same or any other provision of this
Agreement.

21. Headings.

The headings contained herein are for reference only and shall not affect the
meaning or interpretation of any provisions of this Agreement.

22. Counterparts.

This Agreement may be executed in two or more counterparts, each of which shall
be deemed an original, but all of which together shall constitute one and the
same instrument, and the signature of any party to any counterpart shall be
deemed a signature to, and may be appended to, any other counterpart.

CONSULTANT ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS AGREEMENT AND
UNDERSTANDS AND AGREES TO ALL OF THE PROVISIONS IN THIS AGREEMENT.

[The remainder of this page is intentionally left blank.]

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
21st day of October, 2009.

MoneyGram International, Inc.

By:
Name:
Title:


Consultant

      

Anthony P. Ryan

2